DETAILED ACTION
In the Non-Final Rejection mailed 12/24/2020: 
Claims 1-15 and 17 were cancelled.
Claims 16 and 18-36 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 3/24/2021 has been entered:
Claims 1-15, 17, 24-29, and 36 are cancelled.
Claims 16, 18-23, 30-35, and 37-43 are active.
Claims 37-43 are new.
Response to Arguments
Applicant’s arguments filed 3/24/2021 with respect to the prior art rejection(s) of the active claims under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection(s) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as detailed below.
Claim Objections
Claims 20 and 42 are objected to because of the following informalities: 
Regarding claim 20, the word “the” before “support to the containment member” in line 3 should be deleted since applicant amended claim 16, which previously recited that the filter provided support to the containment member, to instead recite that the containment member supports the filter, thus eliminating the antecedent basis that previously existed for the support provided by the filter to the containment member.
Regarding claim 42, the word “in” should be inserted before “a first portion” in line 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-22, 32-33, 35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cornec et al. (EP 2195206 B1), herein ‘Cornec’, which was provided in the IDS dated 12/14/2018, and further in view of Imai (US 2018/0304848), herein ‘Imai’.
Regarding claim 16, Cornec discloses a disc-shaped pyrotechnic gas generator (1), comprising:
a housing (2, 4) including a plurality of diffusion holes (44); 
a pyrotechnic substance (8) arranged in the housing (Fig. 1); 
a filter (45) arranged in the housing, the filter having a central void (Fig. 1);
a containment member (partition 3, in conjunction with the radially segmented seal described in par. 42) arranged in the housing between the pyrotechnic substance and the filter 
a drainage member (7) arranged in the housing between the pyrotechnic substance and the containment member (Fig. 1);
wherein the containment member is a metal disk (Fig. 1; par. 22) radially extending beyond the filter (Fig. 1) and includes a supported portion axially adjacent the filter and supporting the filter (Fig. 1; filter 45 engages an upper surface of partition 3, thereby defining a supported portion of the containment member) and a non-supported portion axially adjacent the central void of the filter (Fig. 1; axially below the void of filter 45 is a horizontal portion of partition 3 where orifices 31 are located and which is between the previously described supported portion and the dome 30 of partition 30, thereby defining a non-supported portion of the containment member).
However, Cornec does not expressly teach wherein the containment member is unitarily formed such that the non-supported portion is configured to rupture to form the at least one petal extending into the central void of the filter.
Imai teaches a gas generator (1C; Figs. 15) comprising a housing (10) including a plurality of diffusion holes (11), a pyrotechnic substance (60) arranged in the housing, a filter (80) having a central void (81) arranged in the housing, and a containment member (70C) arranged in the housing between the pyrotechnic substance and the filter (Fig. 16), the containment member being a unitarily formed metal (par. 29) disk (Fig. 3; par. 20) including a supported portion (Figs. 15-16; portion of partition 70C in contact with filter 80) axially adjacent the filter and supporting the filter (Figs. 15-16) and a non-supported portion (Figs. 15-16; 70a; portion of partition 70C adjacent opening 81 of filter 80) axially adjacent the central void of the filter (Figs. 15-16), wherein the non-supported portion is configured to rupture to form the at least one petal extending into the central void of the filter (Figs. 3 and 17; par. 136).

Regarding claim 18, Imai as applied above discloses wherein the at least one petal includes a plurality of petals (Fig. 3; par. 136) and the non-supported portion of the containment member is configured to rupture by forming the plurality of petals extending into the void defined by the filter (Figs. 3 and 17; par. 136).
Regarding claim 19, the modified Cornec discloses wherein a first surface of the filter is supported by a wall of the housing (Fig. 1; top surface of filter 45 engages bottom 40 of cover 4). 
Regarding claim 20, the modified Cornec discloses wherein the first surface supported by the housing is opposite a second surface of the filter providing support to the containment member (Fig. 1; bottom surface of filter 45 engages the top of partition 3).
Regarding claim 21, the modified Cornec discloses wherein the plurality of diffusion holes form nozzles controlling combustion of the pyrotechnic substance (Fig. 1; par. 47 and 56).  
Regarding claim 22, the modified Cornec discloses wherein a space is established between the filter and the plurality of diffusion holes (Fig. 1). 
Regarding claim 32, Imai as applied above discloses wherein the at least one petal includes a plurality of petals (Fig. 3; par. 136) and the containment member is configured to rupture to define an opening (73; Fig. 17) by forming the plurality of petals extending into the 
Regarding claim 33, the modified Cornec discloses wherein the housing includes a cover (Fig. 1; flat, horizontal wall of component 4) and a main body portion (2), the filter radially extending below the cover and captured between the cover and the containment member (Fig. 1).
Regarding claim 35, Imai as applied above discloses wherein a central portion of the containment member includes the at least one petal (Fig. 3) and the at least one petal contacts a radially inner side of the filter when the at least one petal extends into the void of the filter (Figs. 3 and 17; par. 136).
Regarding claim 37, Imai as applied above discloses wherein the central void of the filter has a filter void diameter (Figs. 15-16) and the at least one petal includes a plurality of petals (Fig. 3; par. 136) that open to define a vent opening (73; Fig. 17) having a vent opening diameter corresponding with the filter void diameter (Fig. 17; par. 136).
Regarding claim 38, Imai as applied above discloses wherein the at least one petal includes a plurality of petals (Fig. 3; par. 136), and further wherein a tear of the plurality of petals is radially limited by a diameter of the central void of the filter (Fig. 17).
Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cornec et al. (EP 2195206 B1) in view of Imai (US 2018/0304848) as applied to claims 22 and 16 above, respectively.
Regarding claim 23, the modified Cornec discloses wherein the space is established between a downstream surface (Fig. 1) of the filter and a wall (41) of the housing penetrated by the plurality of diffusion holes and has a thickness in an area of the plurality of diffusion holes (Fig. 1), but does not expressly teach wherein the thickness of the space in the area of the plurality of diffusion holes is at least 1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the thickness of the space in the area of the plurality of diffusion In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 31, the modified Cornec discloses an ignition device (6) disposed in the housing (Fig. 1), but does not expressly teach wherein the ignition device (6) is axially spaced from the drainage member.
However, Cornec teaches another embodiment of a pyrotechnic gas generator (1; Fig. 4), comprising a housing (2, 4) including a plurality of diffusion holes (44), a pyrotechnic substance (8) arranged in the housing, a filter (45) arranged in the housing, a containment member (3) arranged in the housing between the pyrotechnic substance and the filter, a drainage member (7; Fig. 3, par. 88) arranged in the housing between the pyrotechnic substance and the containment member, and an ignition device (6) disposed in the housing (Fig. 4), wherein the ignition device is axially spaced from the drainage member (Fig. 4) due to an increased length of the housing, which increases the internal volume of the generator, making it particularly well suited for equipping a safety cushion situation opposite the seat occupied by a vehicle passenger (par. 89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to axially space the ignition device from the drainage member as a result of increasing the length of the housing of Cornec as taught by the alternative embodiment of Cornec in order to increase the internal volume of the generator, which makes it particularly well suited for equipping a safety cushion situation opposite the seat occupied by a vehicle passenger (Cornec; par. 89). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Cornec et al. (EP 2195206 B1) in view of Imai (US 2018/0304848) as applied to claim 16 above, and further in view of Ukita (US 8708368), herein ‘Ukita’.
Regarding claim 34, the modified Cornec discloses wherein the housing includes a cover (4) and a main body portion (2), but does not expressly teach wherein the containment member 
Ukita teaches a gas generator (10) comprising a housing (11) defined by a main body portion (13) and a cover (12) comprising inwardly projecting protrusions (34), wherein within the housing (11) is at least an igniter (16), a pyrotechnic substance (17, 50), a cylindrical filter (54), and a containment member (56), wherein the containment member (56) includes an axially extending flange at an outer circumference thereof (Fig. 1a), and wherein the axially extending flange is directly opposed in an axial direction by the cover (col. 9 lines 15-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the containment member of the modified Cornec to include an axially extending flange at an outer circumference thereof which is directly opposed in an axial direction by the cover as taught by Ukita in order to fixedly position the containment member between the filter and the cover (Ukita; col. 9 lines 15-24).
Claims 30, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cornec et al. (EP 2195206 B1) in view of Imai (US 2018/0304848) and applied to claim 16 above, and further in view of Cabrera (US 5844164), herein ‘Cabrera’.
Regarding claim 30, the modified Cornec discloses a method of assembling the gas generator according to claim 16, wherein the gas generator includes an ignition device (6) and the housing is formed of a base (2) and a diffuser (4) defining the plurality of diffusion holes, the method comprising: 
securing the ignition device to the base (par. 26; Fig. 1); 
loading the pyrotechnic substance by gravity through a base load opening (22) into the base in contact with the ignition device (par. 31; Fig. 1); 
positioning the drainage member between the pyrotechnic substance and the base load opening (par. 32-33; Fig. 1); 

positioning the filter onto the containment member (par. 48; Fig. 1); and 
attaching the diffuser to the housing such that the filter is inserted between the containment member and a wall of the diffuser to block the base load opening with the containment member (par. 36; par. 45; Fig. 1). 
However, the modified Cornec does not expressly teach welding the diffuser to the housing.
Cabrera teaches a disc-shaped gas generating device (20; Fig. 2) comprising a diffuser (22) with a plurality of diffusion holes (32) therein, a base (21) attached to the diffuser such that the diffuser and the base define a housing (Fig. 2), an ignition device (24-26) and a pyrotechnic substance (28) arranged within the base (Fig. 2), and a containment member (23) in the form of a metal disk positioned between the diffuser and the base (Fig. 2), wherein the components of the gas generating device may be secured to one another in any suitable manner including clamping, welding, riveting, adhesives, threaded fasteners, and the like (col. 7 lines 52-57), and wherein the base, the diffuser, and the containment member are preferably secured to one another with a single weld extending therethrough (Fig. 2; col. 7 lines 47-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the diffuser of the modified Cornec to be welded to the housing as taught by Cabrera in order to obtain the known advantages of welding over other techniques for securing together metal components.
Regarding claims 39 and 41, the modified Cornec discloses wherein the housing includes a base (2) on a first axial side of the containment member (Fig. 1) and a diffuser (4) on a second, opposite axial side of the containment member (Fig. 1), wherein the filter is axially captured between the diffuser and the containment member (Fig. 1), and wherein the containment member is welded directly to the base in a leak-proof manner (Fig. 1; par. 36), but does not expressly 
Cabrera teaches a disc-shaped gas generating device (20; Fig. 2) comprising a diffuser (22) with a plurality of diffusion holes (32) therein, a base (21) attached to the diffuser such that the diffuser and the base define a housing (Fig. 2), an ignition device (24-26) and a pyrotechnic substance (28) arranged within the base (Fig. 2), and a containment member (23) in the form of a metal disk positioned between the diffuser and the base (Fig. 2), wherein the components of the gas generating device may be secured to one another in any suitable manner including clamping, welding, riveting, adhesives, threaded fasteners, and the like (col. 7 lines 52-57), and wherein the base, the diffuser, and the containment member are preferably secured to one another with a single weld extending therethrough (Fig. 2; col. 7 lines 47-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the diffuser of the modified Cornec to be welded directly to the containment member and to the base as taught by Cabrera in order to obtain the known advantages of welding over other techniques for securing together metal components.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cornec et al. (EP 2195206 B1) in view of Imai (US 2018/0304848) and applied to claim 16 above, and further in view of Quioc (US 7806954), herein ‘Quioc’.
Regarding claim 40, the modified Cornec does not expressly teach wherein the containment member defines an axially extending surface circumferentially surrounding the filter.
Quioc teaches a disc-shaped gas generator (10; Fig. 1) comprising a housing (14) defined by a base (24) containing an igniter (20) and a pyrotechnic substance (38) as well as a diffuser (22) in which are a plurality of diffusion holes (28), a filter (60) positioned within the diffuser (Fig. 1), and a containment member (12, 50; Fig. 1) positioned between the base and the diffuser (Fig. 1), wherein the containment member includes an axially extending surface circumferentially surrounding the filter (Fig. 1) so as to define a filter chamber (58).
.
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cornec et al. (EP 2195206 B1) and further in view of Imai (US 2018/0304848) and Cabrera (US 5844164).
Regarding claims 42-43, Cornec discloses a disc-shaped pyrotechnic gas generator (1), comprising:
a housing (2, 4) including a base (2) and a diffuser (4) attached to the base (Fig. 1) and including a plurality of diffusion holes (44); 
a pyrotechnic substance (8) arranged in a first portion (C) of the housing (Fig. 1); 
a filter (45) arranged in a second portion (D) of the housing (Fig. 1), the filter having a central void (Fig. 1); and
a metal seal (3; Fig. 1; par. 22) arranged in the housing axially between the first portion and the second portion (Fig. 1) and sealing the first portion from the second portion (par. 42; col. 3 lines 17-18);
wherein the filter is axially captured between the diffuser and the metal seal (Fig. 1).
Cornec further discloses wherein the metal seal configured to rupture by forming at least one petal extending into the central void of the filter (par. 42 and 56; a seal covers orifices 31 of partition 3 until the pressure increase causes the seal to yield in the form of petals), wherein the metal seal is a metal disk (Fig. 1; par. 22) including a supported portion axially adjacent the filter and supporting the filter (Fig. 1; filter 45 engages an upper surface of partition 3, thereby defining a supported portion of the metal seal) and a non-supported portion axially adjacent the central void of the filter (Fig. 1; axially below the void of filter 45 is a horizontal portion of partition 3 where orifices 31 are located and which is between the previously described supported portion 
Imai teaches a gas generator (1C; Figs. 15) comprising a housing (10) including a plurality of diffusion holes (11), a pyrotechnic substance (60) arranged in the housing, a filter (80) having a central void (81) arranged in the housing, and a containment member (70C) arranged in the housing between the pyrotechnic substance and the filter (Fig. 16), the containment member being a unitarily formed metal (par. 29) disk (Fig. 3; par. 20) including a supported portion (Figs. 15-16; portion of partition 70C in contact with filter 80) axially adjacent the filter and supporting the filter (Figs. 15-16) and a non-supported portion (Figs. 15-16; 70a; portion of partition 70C adjacent opening 81 of filter 80) axially adjacent the central void of the filter (Figs. 15-16), wherein the non-supported portion is configured to rupture to form the at least one petal extending into the central void of the filter (Figs. 3 and 17; par. 136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the non-supported portion of the containment member of Cornec to rupture to form the at least one petal extending into the central void of the filter as taught by Imai in order to function as a pressure bulkhead which can withstand the thrust of gas at high temperatures and pressures generated in the combustion chamber, can maintain a high internal pressure in the combustion chamber, and thereafter can open the combustion chamber to communicate with the filter chamber when the internal pressure in the combustion chamber is sufficiently raised (Imai; par. 11 and 136-137).
Cornec further does not expressly teach wherein the metal seal is welded directly to the diffuser.
Cabrera teaches a disc-shaped gas generating device (20; Fig. 2) comprising a diffuser (22) with a plurality of diffusion holes (32) therein, a base (21) attached to the diffuser such that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the metal seal of Cornec to be welded directly to the diffuser as taught by Cabrera in order to obtain the known advantages of welding over other techniques for securing together metal components.
Conclusion
Claims 1-15, 17, 24-29, and 36 are cancelled. Claims 16, 18-23, 30-35, and 37-43 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641